Citation Nr: 0719699	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-28 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability to include as secondary to a service-connected 
lumbar spine disability.

2.  Entitlement to service connection for a bilateral arm 
disability to include as secondary to a service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, denied 
service connection for a cervical spine disability and a 
bilateral arm disability, both to include as secondary to a 
service-connected lumbar spine disability.  

In November 2006, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge; a copy of this transcript is associated with the 
record.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The records contains an August 2005 letter from a private 
physician, W. Bruffett, M.D., which reflects his opinion 
that, based on the veteran's self-reported history, his 
cervical spine problem is service-connected and related to 
his military tenure.  After reviewing the veteran's in-
service medical records and his own treatment records, 
another private physician, M. Shakir, M. D., opined in 
December 2006 that the veteran's current condition is 
directly related to conditions sustained and treated while in 
service.  Both of these physician's indicated that they are 
currently treating the veteran for his cervical spine and 
bilateral arm conditions.  On remand, the AOJ should attempt 
to obtain any missing treatment records.

The August 2005 and December 2006 medical opinions indicate 
that the veteran's cervical spine and bilateral arm disorders 
are due to the conditions the veteran sustained and was 
treated for in service or to his active service itself.  
After the receipt of medical records, the veteran should be 
afforded a current VA orthopedic/neurological examination to 
ascertain whether the veteran's cervical spine and bilateral 
arm disorders are etiologically related to service or to his 
service-connected lumbar spine disability, or are being 
aggravated beyond their natural progression by his service-
connected lumbar spine disability.  See Allen v. Brown, 7 
Vet. App. 439, 448

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his cervical spine 
and bilateral arm disabilities.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, the AOJ should attempt to 
obtain records from the veteran's private 
physicians, Drs. Bruffett and Shakir who 
provided the August 2005 and December 
2006 medical opinions.  If the records 
are unavailable, please have the 
provider(s) so indicate.

2. After completion of the above, the AOJ 
should make arrangements for the veteran 
to be afforded an orthopedic/neurological 
examination to ascertain whether the 
veteran's neck and bilateral arm 
disorders are related to service or to 
his service-connected lumbar spine 
disability.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records, including the August 
2005 and December 2006 private medical 
opinions, and offer an opinion as to (1) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's cervical spine and bilateral 
arm disorders are etiologically related 
to the veteran's period of active duty 
and, if arthritis is found, whether it 
was manifested within one year of 
discharge from active military service; 
(2) whether it is at least as likely as 
not (50 percent or more probability) that 
his cervical spine and bilateral arm 
disorders are proximately due to, or the 
result of, the veteran's service-
connected lumbar spine disability; and 
(3) whether it is at least as likely as 
not (50 percent or more probability) that 
his service-connected lumbar spine 
disability has aggravated or accelerated 
his cervical spine and bilateral arm 
disorders beyond their natural 
progression. 

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, to include consideration of the 
claim on the basis of aggravation under 
the holding reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, reflecting 
consideration of any new evidence and all 
pertinent law and regulations and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




